                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 SHAWN CROCKER,                               :
     Plaintiff,                               :         No. 3:18-cv-613 (KAD)
                                              :
        v.                                    :
                                              :
 CAROL CHAPDELAINE, et al.,                   :
     Defendants.                              :
                                              :


          RULING ON MOTION TO ENFORCE SETTLEMENT AGREEMENT

Preliminary Statement

       The plaintiff Shawn Crocker (“Crocker”), commenced this action on April 9, 2018. At

that time, the matter of Crocker v. Murphy, No. 13cv1774 (JCH), (hereinafter “Crocker v.

Murphy”), involving claims against several State actors was pending. On May 31, 2018, the

parties in Crocker v. Murphy, filed a Notice of Settlement stating that settlement had been

reached subject to the execution of an agreement. Thereafter, on June 1, 2018, the court, (Hall,

D.J.), entered an order closing that case in light of the Notice of Settlement. The dismissal was

without prejudice to reopening on or before July 15, 2018. See Crocker v. Murphy, No. 3:13-cv-

1774 (JCH) (D. Conn. June 1, 2018) (Doc. No. 68, Order re Notice of Settlement). The parties

did not move to reopen. In July 2018, the parties signed the Release and Settlement Agreement

in Crocker v. Murphy. The parties did not file the Settlement Agreement in Crocker v. Murphy

or ask that its provisions be incorporated into the order of dismissal. On August 7, 2018, the

defendants filed a motion in this case seeking to enforce the settlement agreement from Crocker

v. Murphy as a means of defeating the plaintiff’s claims brought herein. The plaintiff objected.

For the reasons that follow, the motion is denied.
Standard of Review

       “A district court has the power to enforce summarily, on motion, a settlement agreement

reached in a case that was pending before it.” Polk v. Sherwin-Williams Co., No. 3:16-CV-1491

(MPS), 2017 WL 1186323, at *1 (D. Conn. Mar. 29, 2017) (citations and internal quotation

marks omitted); see also Janus Films, Inc. v. Miller, 801 F.2d 578, 583 (2d Cir. 1986) (“A

court's authority to enforce a settlement by entry of judgment in the underlying action is

especially clear where the settlement is reported to the court during the course of a trial or other

significant courtroom proceedings.”). After a case has been dismissed, “there are only two ways

in which a district court may retain ancillary jurisdiction to enforce the terms of a settlement

agreement: it may ‘expressly retain jurisdiction over enforcement of the agreement’ in an order

of the court, or it may ‘incorporate the terms of that agreement’ in such an order.” Hendrickson

v. United States, 791 F.3d 354, 359–60 (2d Cir. 2015) (reaffirming holding of Kokkonen v.

Guardian Life Ins. Co. of America, 511 U.S. 375 (1994)) (citation and alteration

omitted). Unless the court has retained jurisdiction over the settlement through one of these two

mechanisms, enforcement of the settlement agreement must be pursued in state court. Kokkonen,

511 U.S. at 382. See also Roberson v. Giuliani, 346 F.3d 75, 80 (2d Cir. 2003) (“[T]he

enforcement of a [private] settlement agreement normally proceeds in state courts unless there is

an independent basis for federal jurisdiction.”)

Discussion

       The defendants assert that the settlement agreement and release reached in Crocker v.

Murphy, encompasses the parties and claims in this action. Through summary enforcement of

the agreement, they seek judgment in their favor.




                                                   2
       The defendants rely on two cases to support a finding that this court has jurisdiction to

decide the motion and grant the relief requested. Gonzalez v. Jurella, No. 3:14-cv-1250 (AWT),

2015 WL 9943596 (D. Conn. Sept. 22, 2015), and Vincent v. Hull, No. 3:12-cv-242 (AWT),

2012 WL 12883961 (D. Conn. Dec. 11, 2012), report and recommendation adopted, 2013 WL

12123975 (D. Conn. Jan. 12, 2013)). In both cases, however, the motion to enforce was filed in

the case in which the settlement agreement was reached and while that case was pending. See

Gonzalez, 2015 WL 9943596, at *5 (court determined that settlement agreement was valid;

granted motion to enforce agreement; and ordered that case, as well as all other pending cases

listed in the agreement, be closed); Vincent, 2012 WL 12883961, at *3 (court determined which

of two purported settlement agreements should be enforced and ordered case dismissed pursuant

to operative settlement agreement).

       The defendants do not identify any authority allowing a court to entertain a motion to

enforce a settlement agreement in a case different than the case giving rise to the settlement

agreement in the first instance. Research has revealed none. As the case in which the settlement

agreement was reached is closed and the district court did not retain jurisdiction over the

settlement agreement or incorporate it into any of its orders, this Court lacks jurisdiction to

entertain the defendants’ motion. However, if the defendants wish to assert the settlement

agreement and release as a bar to the plaintiff’s claims in this matter, they may raise these issues

by way of affirmative defense and a motion for summary judgment as may be appropriate. See

e.g. Shakur v. Bruno, No. 3:12-cv-984 (SRU), 2014 WL 645028 (D.Conn. Feb. 14, 2014)(Where

defendants asserted settlement and release as a bar to plaintiff’s action, court converted the

motion to dismiss to a motion for summary judgment limited to the question of whether the

release precluded the plaintiff’s claims.); Mosley v. Jennings, No. 16-CV-994 (RA), 2108 WL



                                                  3
583121 (S.D.N.Y. Jan. 26, 2018)(Court considered as an issue for summary judgment whether a

previously signed release and settlement barred plaintiff’s claims.); Cantey v. Mount Vernon City

School District, No. 16-CV-2669 (NSR), 2018 WL 3315574 (S.D.N.Y. July 5, 2018)(Court

converted a motion to dismiss based upon prior settlement agreement and release to a motion for

summary judgment and considered plaintiff’s challenge to the validity of the settlement

agreement.).

       Conclusion

       For all of the foregoing reasons, the defendants’ motion to enforce settlement agreement

[Doc. No. 18] is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 2nd day of October 2018.



                                                    ___/s/_________________________
                                                    Kari A. Dooley
                                                    United States District Judge




                                                4
